Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION
Status of the Claims 

This action is responsive to election of the restriction dated 4/26/2021.
Claims 1-9, 10-16, 17-20, 21-25 and 26-31 are now present in this application. 
Claims 1, 21 and 26 are independent. 
Claims 10-20 are withdrawn from consideration.


        
Examiner’s Amendment.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

New title: METHOD OF TREATING SEMICONDUCTOR SUBSTRATE.

Authorization for this examiner’s amendment was given in a telephone interview with Bernard M. Codd on May 13, 2021. 


For below listing of Claims, this listing of claims will replace all prior versions, and listings, of claims in the application. 

1.  (Currently Amended)  A method of treating a semiconductor substrate, comprising:
converting a first main side of the semiconductor substrate having a first coefficient of static friction relative to a surface of a wafer table to a second coefficient of static friction relative to the surface of the wafer table, 
wherein the second coefficient of static friction is less than the first coefficient of static friction;
applying a photoresist layer over a second main side of the semiconductor substrate having the first coefficient of static friction,
wherein the second main side opposes the first main side; and
placing the semiconductor substrate on the wafer table so that the first main side of the semiconductor substrate faces the wafer table,
wherein the converting a first main side of the semiconductor substrate comprises applying a friction-reducing material to the first main side of the semiconductor substrate, and
the friction-reducing material is hexamethyldisilazane (HMDS) or tetramethyl ammonium hydroxide (TMAH). 

2-3.  (Canceled)

1, wherein the friction-reducing material is applied in a deposition chamber configured to allow only the first main side of the semiconductor substrate to be coated with the friction-reducing material.

5.  (Original)  The method according to claim 4, wherein the friction-reducing material is removed from the deposition chamber before the friction-reducing material can contact the second main side of the semiconductor substrate.

6.  (Original)  The method according to claim 4, wherein gas walls are used in the deposition chamber to isolate the friction-reducing material to a specific region of the deposition chamber.

7.  (Original) The method according to claim 6, wherein a gas in the gas walls is air or an inert gas. 

8.  (Currently Amended) The method according to claim [[2]]1, wherein the second main side of the semiconductor substrate is surrounded by a blocking material to prevent the friction-reducing material from contacting the second side of the semiconductor substrate.

9.  (Original) The method according to claim 8, wherein the blocking material is a gasket or o-ring.

10-20.  (Canceled) 

21.  (Currently Amended) A method of treating a semiconductor substrate, comprising:
converting a first main side of the semiconductor substrate having a first coefficient of static friction relative to a surface of a wafer table to a second coefficient of static friction relative to the surface of the wafer table, 
wherein the second coefficient of static friction is less than the first coefficient of static friction;
applying a photoresist layer over a second main side of the semiconductor substrate having the first coefficient of static friction,
wherein the second main side opposes the first main side; [[and]]
placing the semiconductor substrate on the wafer table so that the first main side of the semiconductor substrate faces the wafer table,
wherein the semiconductor substrate is arranged in a deposition chamber so that a first ambient contacting the first main side of the semiconductor substrate is different from a second ambient contacting the second main side of the semiconductor substrate; and
selectively exposing the photoresist layer to actinic radiation.

22.  (Canceled)

23.  (Previously Presented) The method according to claim 21, wherein the converting a first main side of the semiconductor substrate comprises applying a friction-reducing material to the first main side of the semiconductor substrate. 


   
25.  (Previously Presented) The method according to claim 24, wherein a gas in the gas walls is air or an inert gas.

26.  (Currently Amended)  A method of treating a semiconductor substrate, comprising:
converting a first main side of the semiconductor substrate having a first coefficient of static friction relative to a surface of a wafer table to a second coefficient of static friction relative to the surface of the wafer table, 
wherein the second coefficient of static friction is less than the first coefficient of static friction;
applying a photoresist layer over a second main side of the semiconductor substrate having the first coefficient of static friction,
wherein the second main side opposes the first main side; and
placing the semiconductor substrate on the wafer table so that the first main side of the semiconductor substrate faces the wafer table,
wherein converting a first main side of the semiconductor substrate includes alkylating only the first main side of the semiconductor substrate using an alkylating material to provide an alkylated first main side of the semiconductor substrate,
wherein the alkylating material is hexamethyldisilazane (HMDS).



28.  (Previously Presented)  The method according to claim 26, wherein gas walls are used in the deposition chamber to isolate the alkylating material from the second main side of the semiconductor substrate during the alkylating only the first main side of the semiconductor substrate. 
   
29.  (Previously Presented)  The method according to claim 28, wherein a gas in the gas walls is air or an inert gas.

30.  (Previously Presented)  The method according to claim 26, further comprising applying a blocking material around the semiconductor substrate to isolate the alkylating material from the second main side of the semiconductor substrate during the alkylating only the first main side of the semiconductor substrate.  
  
31.  (Previously Presented)  The method according to claim 30, wherein the blocking material is a gasket or o-ring. 

32.  (New)  The method according to claim 21, further comprising cooling the semiconductor substrate after converting the first main side of the semiconductor substrate having a first coefficient of static friction relative to a surface of a wafer table to the second coefficient of static friction relative to the surface of the wafer table and before applying the photoresist layer over the second main side of the semiconductor substrate.

33.  (New)  The method according to claim 21, further comprising heating the selectively exposed photoresist layer at a temperature of 50° C to 160° C, and then developing the selectively exposed photoresist layer to form a pattern in the photoresist layer. 
 
34.  (New)  The method according to claim 26, further comprising selectively exposing the photoresist layer to actinic radiation.

35.  (New)  The method according to claim 34, further comprising developing the selectively exposed photoresist layer to form a pattern. 


Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on  10/15/2020  made of record.   The references cited on the PTOL 1449 form have been considered. 


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Reason for allowance

The following is an examiner’s statement of reason for the indication of allowable subject matter:
 	Set of Claims 1, 4-9 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
Regarding claim 1, KANG (U.S. Pub No. 2018/0025899) teaches a method of treating a semiconductor substrate (specially refer figure 4 and relate texts), comprising: converting a first main side (back side of 210) of the semiconductor substrate 210 having a first coefficient of static friction relative to a surface of a wafer table 220 to a second coefficient of static friction relative to the surface of the wafer table, wherein the second coefficient of static friction is less than the first coefficient of static friction (refer Abstract in last 7 lines and  [0043] in lines 6-11); applying a photoresist layer [0043] over a second main side (front side of 210) of the semiconductor substrate 210 having the first coefficient of static friction, wherein the second main side opposes the first main side; and placing the semiconductor substrate 210 on the wafer table 220 so that the first main side (back side of 210) of the semiconductor substrate 210 faces the wafer table 220.
Claim 1 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. KANG (U.S. Pub No. 2018/0025899) and Background of invention, taken individually or in combination, do not  the converting a first main side of the semiconductor substrate comprises applying a friction-reducing material to the first main side of the semiconductor substrate, and the friction-reducing material is hexamethyldisilazane (HMDS) or tetramethyl ammonium hydroxide (TMAH). Claims 4-9 inherit the allowable subject matter of claim 1 are similarly allowable. 
 
Set of Claims 21, 23-25 and 32-33 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
Regarding claim 21, KANG (U.S. Pub No. 2018/0025899) teaches a method of treating a semiconductor substrate, comprising: converting a first main side (backside of 210) of the semiconductor substrate 210 having a first coefficient of static friction relative to a surface of a wafer table 220 to a second coefficient of static friction relative to the surface of the wafer table 220, wherein the second coefficient of static friction is less than the first coefficient of static friction (see Abstract in last lines and [0043] in lines 6-11); applying a photoresist layer  [0043] over a second main side (front side of 210) of the semiconductor substrate having the first coefficient of static friction, wherein the second main side opposes the first main side; and 3Application No. 16/542,036Docket No.: 095714-0584 (P20180563US00) placing the semiconductor substrate on the wafer table 220 so that the first main side (backside od 210) of the semiconductor substrate faces the wafer table 220, 
Claim 21 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. KANG (U.S. Pub 
 the semiconductor substrate is arranged in a deposition chamber so that a first ambient contacting the first main side of the semiconductor substrate is different from a second ambient contacting the second main side of the semiconductor substrate; and selectively exposing the photoresist layer to actinic radiation. Claims 23-25 and 32-33 inherit the allowable subject matter of claim 21 are similarly allowable.
Set of Claims 26, 28-31 and 34-35 is considered allowable since the prior made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. 
Regarding claim 26, KANG (U.S. Pub No. 2018/0025899) teaches a method of treating a semiconductor substrate (specially refer figure 4 and relate texts), comprising: converting a first main side (backside of 210) of the semiconductor substrate 210 having a first coefficient of static friction relative to a surface of a wafer table 220to a second coefficient of static friction relative to the surface of the wafer table, wherein the second coefficient of static friction is less than the first coefficient of static friction (see Abstract in last lines and [0043] in lines 6-11); applying a photoresist layer [0043] over a second main side (front side of 210) of the semiconductor substrate 210 having the first coefficient of static friction, 4Application No. 16/542,036Docket No.: 095714-0584 (P20180563US00) wherein the second main side (backside of 210) opposes the first main side; and placing the semiconductor substrate 210 on the wafer table 220 so that the first main side of the semiconductor substrate faces the wafer table. 

converting a first main side of the semiconductor substrate includes alkylating only the first main side of the semiconductor substrate using an alkylating material to provide an alkylated first main side of the semiconductor substrate; wherein the alkylating material is hexamethyldisilazane (HMDS). Claims 28-31 and 34-35 inherit the allowable subject matter of claim 26 are similarly allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (571) 270-5841.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DUNG A. LE/Primary Examiner, Art Unit 2819